Citation Nr: 0019031
Decision Date: 07/20/00	Archive Date: 09/08/00

DOCKET NO. 97-32 224               DATE JUL 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Honolulu, Hawaii

THE ISSUES 

1. Entitlement to a rating in excess of 10 percent for a
compression fracture of L1 with degenerative changes and low back
strain. 

2. Entitlement to a compensable rating for bilateral inguinal
hernia. 

REPRESENTATION 

Appellant represented by: Hawaii Office of Veterans Services 

ATTORNEY FOR THE BOARD 

T. Hal Smith, Counsel                                             

INTRODUCTION

The veteran served on active duty from September 1970 to August
1983 and October 1985 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) from
rating determinations of the Department of Veterans Affairs (VA)
Regional Office (RO) in Honolulu, Hawaii.

When this appeal ensued, the issue of entitlement to service
connection for tinnitus was also before the Board. In November
1997, the RO concluded that clear and unmistakable error had been
made in denying that claim. Thus, service connection was granted,
and a maximum rating of 10 percent was assigned. This decision
represented a full grant of the benefit sought, and the issue of
entitlement to service connection for tinnitus is no longer before
the Board. Grantham v. Brown, 114 F.3d 1156 (1997).

Similarly, when this appeal ensued, the veteran also sought a 10
percent rating for multiple noncompensable service connected
disabilities. Under 38 C.F.R. 3.324, where a veteran suffers from
two or more separate permanent service connected disabilities, all
of which are rated at zero percent, VA may apply a 10 percent
combined rating for these disabilities if they clearly interfere
with normal employability. This section authorizes a 10 percent
rating which may not be awarded in combination with any other
rating. 38 C.F.R. 3.324 (1999).

During the appeal process, the veteran was awarded compensable
ratings tinnitus and his back disability. Because the veteran now
has a compensable rating for a service connected disability, he no
longer meets the regulatory requirements for entitlement to a
compensable rating under 38 C.F.R. 3.324, which may not be awarded
in combination with any other rating. Accordingly, his claim for a
compensable rating under this code is deemed to be resolved.

2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. On June 13, 1998, the residuals of a compression fracture of L1
with degenerative changes and low back strain were shown to consist
of demonstrable deformity with slight limitation of the lumbar
spine. Prior to that date the disability was shown to be manifested
by complaints of occasional severe pain without reported limitation
of motion or evidence of vertebral deformity.

3. The veteran has bilateral inguinal hernias, left greater than
right; both are palpable through the external ring, and they
herniate almost down to the internal ring; there is a visible bulge
when the veteran is standing; both hernia hernias reduce when lying
supine with his legs bent; he has remained asymptomatic.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a
compression fracture of L1 with degenerative changes and low back
strain were not met prior to June 13, 1998. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59,
4.71a, diagnostic codes (DCs) 5285, 5295, 5292 (1999).

2. The criteria for a 20 percent evaluation for residuals of a
compression fracture of L1 with degenerative changes and low back
strain were met beginning on June 13, 1998. 38 U.S.C.A. 1155, 5107;
38 C.F.R. 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5285,
5295, 5292.

2. The criteria for a compensable evaluation for bilateral inguinal
hernias under the provisions of DC 7388 have not been met during
any period since the effective date

3 - 

of the grant of service connection. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.3 21, 4.2, 4.7, 4.10, Part 4, DC 7338 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRS) reveals that the
veteran was seen in May 1975 and assessed with low back strain. He
was seen in physical therapy from May 28, 1975, to June 7, 1975. In
June 1975, the condition was noted to be resolving.

In July 1992, the veteran was found to have bilateral inguinal
hernias and was referred to the surgical clinic. No other medical
reports reflect treatment for this condition.

In August 1995, he was seen again for back discomfort and assessed
with mechanical low back pain. In February 1996, he complained of
low back pain and assessed with muscle strain with no definite
evidence of radiculopathy.

Service connection for a "back injury condition" and bilateral
inguinal hernia was established upon rating determination in August
1996. Noncompensable ratings, effective from the day following
separation from service, were assigned.

VA orthopedic examination was conducted in June 1998. At that time,
the veteran's chief complaint was of mid and lower back pain, which
dated back to injuries in the 1970s. He had recurring back problems
since that time. He had two distinct areas of pain - one in the mid
back which was precipitated by standing in one place. He estimated
that he could stand for two or three hours at a time before he
needed to sit down and stretch. He reported about two episodes a
year where he had severe spasm in the mid back that radiated up to
the flank. This was relieved only by muscle relaxants and bed rest.
He was required to spend 2-3 days in bed for

4 - 

the most part after these episodes. These episodes were
precipitated as above. He did exercise in between in an attempt to
condition himself. He had had no surgery. The effects of the mid
back spasm were as above, but he did not eliminate or avoid
activities because of it. With regard to the lower back pain, he
was required to get off his feet after a period of time or to limit
his exercise to some extent.

Physical examination showed an area of tenderness and a mild gibbus
at L1. Immediately below this area, he had an increase in lumbar
lordosis, which was significant. He did not have tenderness in the
lumbosacral joint area. With regards to motion, he did have lateral
bending to 3 5 degrees and this was symmetrical. There was no
spasm. Forward flexion was to 60 degrees and extension was to 15
degrees. Straight leg raising was negative. X-rays were interpreted
as showing a normal lumbar spine with the exception of the upper
lumbar and lower thoracic area which exhibited a deformity of L1
with associated exostosis formation between T11, T12, and L1. There
was no evidence of instability or disk narrowing in the lower
lumbar area.

In summary, the examiner noted there was an abnormality of the
first lumbar segment which was possible traumatic. This was
manifested by a minor gibbus deformity and tenderness at the site
of the deformity. Thus, the diagnoses were old compression fracture
of L1 with degenerative change in the adjacent segments and lower
back strain related to increased lumbar lordosis.

A hernia examination was conducted for VA in August 1998. The
veteran related that his bilateral inguinal hernias were first
noted in 1992. At that time, he was told that they did not need to
be repaired as they were small. He had remained asymptomatic. He
denied symptoms of obstruction or dysuria, but did have some
discomfort at the hernia sites whenever he performed strenuous
activity. The hernias were reducible with manual pressure, and then
he felt better by the next day.

Examination revealed that he was well developed and well nourished
in no apparent distress. Bilateral inguinal examination
demonstrated bilateral inguinal hernia, left larger than the right.
Both were palpable through the external ring, and they

5 -

herniated down almost to the level of the internal ring. There was
a visible bulge when he was standing, even before he performed a
Valsalva maneuver. Both hernias reduced when he was lying supine
with his legs bent. Both testicles were descended and nontender.
The examiner noted that he explained the veteran's surgical options
to him.

In a supplemental statement of the case issued in February 2000,
the veteran's service connected back disability was described as
"compression fracture L1 with degenerative changes and low back
strain." The disability was evaluated as 10 percent disabling,
effective April 1, 1996.

Increased Ratings

The appellant's claims are well grounded. 38 U.S.C.A. 5107(a);
Murphy v. Derwinski, 1 Vet. App. 78 (1990). A veteran's assertion
that the disability has worsened serves to render the claim well
grounded. Proscelle v. Derwinski, 2 Vet. App. 629 (1992). When a
veteran is awarded service connection for a disability and
subsequently appeals the initial assignment of a rating for that
disability, the claim continues to be well grounded. Shipwash v.
Brown, 8 Vet. App. 218, 224 (1995); see also Fenderson v. West, 12
Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). Separate rating codes identify the various disabilities. 38
C.F.R. Part 4. In determining the current level of impairment, the
disability must be considered in the context of the whole-recorded
history, including service medical records., 38 C.F.R. 4.2, 4.41
(1999). An evaluation of the level of disability present also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities.
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995); 38 C.F.R. 4.10,
4.40, 4.45, 4.49 (1999).

- 6 - 

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied;
if the evidence is in support of the claim or is in equal balance,
the claim is allowed. Id. Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1999)

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994),
that "[c]ompensation for service-connected injury is limited to
those claims which show present disability" and held: "Where
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary importance."

More recently the Court has held that the above rule is not
applicable to the assignment of an initial rating for a disability
following an initial award of service connection for that
disability. At the time of an initial rating, separate ratings can
be assigned for separate periods of time based on facts found, a
practice known as "staged" ratings. Fenderson v. West, at 126.

Residuals of a fracture of a vertebra, without cord involvement;
but with abnormal mobility requiring neck brace (jury mast),
warrant a 60 percent rating. In other cases rate in accordance with
definite limited motion or muscle spasm, adding 10 percent for
demonstrable deformity of vertebral body. Note: Both under
ankylosis and limited motion, ratings should not be assigned for
more than one segment by reason of involvement of only the first or
last vertebrae of an adjacent segment. 38 C.F.R. 4.71a, DC 5285
(1999).

Under DC 5292, a 10 percent evaluation is for assignment for slight
limitation of motion of the lumbar spine and a 20 percent
evaluation is for assignment for

- 7 -

moderate limitation of motion. For a 40 percent evaluation, there
must be severe limitation of motion. 38 C.F.R. 4.71a, DC 5292
(1999).

Also applicable is DC 5295, which provides that for lumbosacral
strain with slight subjective symptoms only, a noncompensable
evaluation is warranted, and with characteristic pain on motion, a
10 percent evaluation is warranted. A 20 percent evaluation is
warranted for lumbosacral strain with muscle spasm on extreme
forward bending, loss of lateral spine motion, unilateral, in
standing position. A 40 percent evaluation is assigned when
lumbosacral strain is severe with listing of whole spine to
opposite side, positive Goldthwaite's' sign, marked limitation of
forward bending in standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of joint
space, or some of the above with abnormal mobility on forced
motion. 38 C.F.R. 4.71a, DC 5295 (1999).

With regard to the veteran's service-connected bilateral inguinal
hernia, the Board notes that inguinal hernia is evaluated under
Diagnostic Code 7338. Under that Diagnostic Code, a 60 percent
evaluation is warranted when the hernia is large, postoperative,
recurrent, not well supported under ordinary conditions and not
readily reducible, when considered inoperable. When the disability
is small, postoperative recurrent, or unoperated irremediable, not
well supported by truss, or not readily reducible, a 30 percent
evaluation is warranted. Postoperative recurrent hernia, readily
reducible and well supported by truss or belt warrants a 10 percent
evaluation.

When the hernia is not operated, but remediable, a noncompensable
evaluation is warranted. A noncompensable evaluation is also
warranted when the hernia is small, reducible, or without true
hernia protrusion. A 10 percent evaluation is added for bilateral
involvement, provided the second hernia is compensable. This means
that the more severely disabling hernia is to be evaluated, and 10
percent, only, added for the second hernia, if the latter is of
compensable degree. 38 C.F.R. Part 4. (1999).

8 -

Analysis

Compression Fracture at L1 with Degenerative Changes and Low Back
Strain

As previously noted, this injury is rated in accordance with
definite limited motion or muscle spasm, adding 10 percent for
demonstrable deformity of vertebral body.

The initial post-service medical evidence consists of the
examination conducted on June 13, 1998. Prior to that date, the
veteran apparently received no treatment for a back disability, and
its documented symptoms consisted of his reports of occasional,
severe pain. There was no evidence of limitation of motion, muscle
spasm or demonstrable vertebral deformity. Accordingly, the Boar@[
concludes that the criteria for an evaluation in excess of 10
percent were not met prior to the June 1998 examination.

The Board observes that on the June 1998 examination there was no
tenderness in the lumbosacral joint area and no muscle spasm or
characteristic pain on motion at the time of the 1998 examination
performed in conduction with this claim. Thus, a rating in excess
of 10 percent under DC 5295 is not warranted subsequent to June
1998.

The Board also observes that there was no more than slight
limitation of motion of the lumbar spine as evidenced by forward
flexion of 60 degrees, extension of 15 degrees, and lateral flexion
to 35 degrees. In other words the veteran was able to bend forward
most of the way to perpendicular, and to bend to the sides to a
significant extent. Thus, a rating in excess of 10 percent is not
warranted pursuant to DC 5292.

The X-ray findings showed a demonstrable deformity at the L1
vertebra, and the examiner concluded that the veteran's gibbus
deformity could represent an old compression fracture. The Board
concludes that the veteran is entitled to an additional 10 percent
evaluation on the basis of demonstrable vertebral deformity. The
demonstrable vertebral deformity was first shown on the VA
examination in

- 9 -

June 1998. When combined with a 10 percent evaluation for slight
limitation of motion, his disability is appropriately evaluated as
20 percent disabling for the period on and after June 13, 1998.

An evaluation in excess of 20 percent is not warranted as abnormal
mobility requiring a neck brace, as is required for a 60 percent
disability evaluation under 5285, has not been shown.

Inasmuch as there is at least occasional subjective evidence of
pain on motion, the Board has considered functional loss due to
pain "on use or due to flare-ups" pursuant to, DeLuca, supra, and
the provisions of 38 C.F.R. 4.40, 4.45, 4.59. While the veteran's
reports occasional complaints of back pain, and flare ups requiring
bed rest, the examiner found that the veteran could achieve a
higher end point of motion than was reported above, thus he does
not have pain or weakness that results in additional limitation of
motion. There is no indication in the objective evidence that the
pain on motion of the spine warrants an evaluation in excess of the
maximum rating of 10 percent provided for limitation of motion of
the lumbar spine under DCs 5292 or 5295. See Johnston v. Brown, 10
Vet. App. 80, 85 (1997).

The Board finds that the veteran's back disability picture does not
approximate the criteria necessary for an evaluation greater than
20 percent for a compression fracture of the L1 lumbar vertebra. As
indicated above, this 20 percent rating is the result of combining
a 10 percent rating for slight limitation of the lumbar spine and
a 10 percent rating for demonstrable deformity. 38 C.F.R. 4.25
(1999).

The veteran has not asserted entitlement to, nor does the record
raise the question of entitlement to, an extraschedular evaluation.
38 C.F.R. 3.321(b)(1) (1999).

Bilateral Inguinal Hernias

It is clear that the veteran has bilateral inguinal hernias,
greater on the left than the right. He has remained asymptomatic
since these hernias were initially discovered

- 10 -

in 1992. At the August 1998 hernia examination, the veteran
reported that he did experience some discomfort at the hernia sites
whenever he performed strenuous activity. It was noted that the
hernias were reducible with manual pressure.

Under the provisions of DC 7338, the current symptoms do not
warrant a compensable evaluation. Current manifestations clearly
are more accurately described under this code as symptoms that
warrant a noncompensable rating. For example, he has not been
operated on for his hernias, and they are remediable, and
reducible. While the veteran's hernias are visible when standing,
it cannot be said that the criteria for a 10 percent rating are met
in that the hernias have not been operated on. For a 10 percent
rating, the hernias must be postoperative. Such is not the
situation here.

The Board also finds that the current evaluation contemplates the
symptomatology and resulting impairment demonstrated in the medical
evidence of record. The Board concurs with the RO that there are no
unusual or exceptional factors such as to warrant an extraschedular
rating under the provisions of 38 C.F.R. 3.321(b)(1) (1999).

Final Note as too, Both Issues

The Board concludes by noting that the only clinical evidence
relating to the veteran's disabilities consists of the examinations
conducted in June and August 1998. There is no evidence of a change
in the severity of his disabilities during the period since
service. Therefore, an award of staged ratings is not warranted.
Fenderson v. West, 12 Vet. App. 119 (1999).

ORDER

A 20 percent evaluation for residuals of a compression fracture at
L1 with degenerative changes and low back strain is granted
effective June 13, 1998. An evaluation in excess of 10 percent
prior to that date is denied.

A compensable evaluation for bilateral inguinal hernias is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

12 - 


